PEABODY ENERGY
Peabody Plaza
701 Market Street
St. Louis, MO 63101-1826
314.342.3400

August 24, 2012

VIA E-MAIL

Richard A. Navarre

Dear Rick:

This will confirm our discussions of a limited consulting agreement (the
“Agreement”) through the end of the year to Peabody Energy Corporation and its
affiliates (individually or collectively, “Peabody”) following the expiration of
the cooperation clause in Paragraph 9 of the Separation and General Release
Agreement dated July 3, 2012 (the “Separation Agreement”).

1. You will act as a consultant to Peabody solely with respect to matters
arising out of or relating to your previous employment with Peabody from
August 30, 2012 through December 31, 2012. Notwithstanding the preceding
sentence, either party may immediately terminate this Agreement in the event of
a material breach of this Agreement or the Separation Agreement.

2. Your responsibilities under this Agreement will include, but are not
necessarily limited to, working directly with Peabody’s internal and outside
legal counsel regarding investigations, meetings or any other proceeding, but
all such responsibilities will relate solely to matters arising out of or
relating to your previous employment with Peabody. You agree to meet with
Peabody and/or its counsel as reasonably requested.

3. In the event of any pending or threatened legal action against Peabody with
respect to matters arising out of or relating to your previous employment with
Peabody, you agree to promptly and diligently cooperate as requested in the
investigation, preparation, prosecution, or defense of the case, including, but
not limited to, meeting with and fully answering the questions of the Peabody or
its or their attorneys, representatives or agents; preparing, reviewing and
executing documents, including affidavits; and testifying and preparing to
testify at any deposition, trial, or other proceeding without subpoena as
requested by Peabody.

4. You will be paid $30,000 on each of September 30, October 31, November 30 and
December 31. In exchange, you agree to perform the services set forth in
Sections 2 and 3 above for up to six (6) days per calendar month. If you are
required to perform such services for more than six (6) days in any given
calendar month, Peabody will pay you an additional $4,000 per day for each such
day of services performed.

5. Reasonable out-of-pocket expenses related to such services will be reimbursed
by Peabody if Peabody’s written approval is obtained in advance.

6. This Agreement is intended to compensate you for your time away from other
interests and pursuits. Nothing in this Agreement should be construed as
creating an agency or employee relationship between you and Peabody.

7. You agree to keep any information received from Peabody pursuant to this
Agreement confidential, and you agree not to divulge, disclose, or communicate
to any a person, company or other entity, without the consent of Peabody, any
confidential, non-public, proprietary, trade secret, or attorney-client
privileged information.

This Agreement does not supersede or in any other way modify the Separation
Agreement between the parties.

Very truly yours,

/s/ Michael C. Crews

Michael C. Crews

Agreed to by Richard A. Navarre:

/s/ Richard A. Navarre
     

August 27, 2012

cc: Alexander C. Schoch

